Opinion filed December 31, 2020




                                    In The


          Eleventh Court of Appeals
                                  ___________

                              No. 11-20-00081-CR
                                  ___________

                  MARLENA SUE RUCKER, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. 16521J


                     MEMORANDUM OPINION
      Based upon an open plea of guilty, the trial court convicted Appellant,
Marlena Sue Rucker, of the offense of engaging in organized criminal activity. See
TEX. PENAL CODE ANN. § 71.02(a), (c) (West Supp. 2020). After a hearing, the trial
court assessed punishment at forty years’ imprisonment and a $3,000 fine. We
affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of her
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit.
Based upon our review of the record, we agree with counsel that no arguable grounds
for appeal exist. 1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


December 31, 2020                                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 2

Willson, J., not participating


         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
         1

of the Texas Rules of Appellate Procedure.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2